﻿It is my privilege to address this premier international body and to convey to its members the fraternal greetings of the people of Sri Lanka. I do so as the first Prime Minister of the Democratic Socialist Republic of Sri Lanka under the New Republican Constitution of 1978.
3.	As representatives will know, our new Constitution was adopted by the freely elected representatives of the people of Sri Lanka after a popular mandate which brought our Government into power with a five sixths majority in Parliament.
4.	I have approached my task today not to indulge myself in the purple of high-flown rhetoric or to lecture this distinguished audience on all the problems of the world. I do not pretend to have a key to unlock the door to Utopia. I come before you in a spirit of humility to join you in the common quest of mankind for peace, for justice and for equality.
5.	These are values which the people of my country hold sacred in the light of experience gained over many years in the practice of democracy. Next year we commemorate the fiftieth anniversary of the attainment of universal adult franchise. They are also values which our people have consistently accepted as truths, by virtue of their deeply religious tradition.
6.	I come before you to share some of my own thoughts, moulded in the crucible of working with people at all levels, in the slums, in the villages, in government and out of government, during a political career spanning over three decades.
7.	May I, at the outset, extend to you, Mr. President, the warm congratulations of myself and my delegation on your election as President of this thirty-fifth session of the General Assembly. Your country and mine have enjoyed a long and fruitful bond of friendship and cooperation, which we in Sri Lanka value very highly. Your rich diplomatic experience and your practical wisdom will, I am sure, be invaluable assets in guiding the deliberations of this session. May I offer the good wishes of my delegation and assure you of our cooperation in the discharge of your duties.
8.	I would like to take this opportunity of expressing my appreciation to the outgoing President, Ambassador Salim of the United Republic of Tanzania. His tenure of office is probably unique for the number of special and extraordinary sessions he had to preside over. His impartiality, understanding and sagacity were of inestimable value during all those sessions.
9.	It is also a pleasant task today to pay a tribute to the Secretary General, whose consistent dedication to the cause of peace and tireless efforts in pursuit of it are well known, for the work he is doing.
10.	This year, the international community is the poorer for having lost some of its most eminent leaders. The death of Josip Broz Tito of Yugoslavia removed from our midst the last of the giants of the Second World War era. Few world leaders have helped to mould the structure of post-war international relations as President Tito did. We in Sri Lanka remember him with admiration and affection as a founding father of nonalignment, a policy which my President, Mr. J. R. Jayewardene, has said "runs like a golden thread through the fabric of our country's foreign policy".
11.	We mourn with the people of Japan the passing of their Prime Minister Ohira. We grieve with the people of Botswana over the loss of their founder President Sir Seretse Khama, and we sympathize with the people of Jordan over the untimely death of their Prime Minister, Sharif Abdul Hamid Sharaf.
12.	At this session we welcome to our midst two new Members—Zimbabwe and Saint Vincent and the Grenadines. My welcome to Zimbabwe must inevitably be tinged with a very personal note of happiness. I had the privilege of being present at the Meeting of Heads of Government of Commonwealth Countries, held at Lusaka in August 1979, when the decisive step which led to the independence of Zimbabwe was taken.
13.	It is a matter of personal gratification to me that the cause we argued for and supported on behalf of that country has been achieved and that Zimbabwe has emerged to join us as a sovereign State in this international body. The admission of these two Members illustrates once again the fundamental principle of universality in our membership and the equality of all Member States, irrespective of size, power, population or prestige.
14.	I have the honour to convey to this august Assembly the greetings of President J. R. Jayewardene and his good wishes for the success of this session.
15.	Over the last few months the view has been expressed increasingly by world leaders that the international situation is deteriorating. Indeed, I think there is hardly anyone who would disagree with this. The disagreement, if any, is in identifying the causes of this deterioration.
16.	We are without doubt at a crucial juncture in international relations. What we do, much more than what we say, will shape the international order in the next two decades of the century. Perhaps today more than at any other time in human history we stand at a decisive crossroads. One way could lead us to a world of immense possibilities for the good of the human race; the other could be the path of decline and the destruction of all human values as we know them today.
17.	What is our response going to be to this challenge?
18.	The dimensions of the challenge are so large, the issues so complex that the response must perforce emerge from the Organization. Certainly, the problems cannot be solved by nations acting on their own or as small groups of countries. Unfortunately, at a time when our response should be global, we see increasing signs of nations trying to seek solutions to the problems individually.
19.	Thirty-five years ago, the world established this international body, the United Nations, whose Charter still represents the highest ideals of mankind. It is a matter for concern that its credibility as an institution which is still capable of assisting in the resolution of these problems is being doubted today. The crisis situation we face makes it even more imperative that we act purposefully and positively through the mechanisms that the United Nations system provides for joint and collective action.
20.	In our own region we welcome the convening in 1981, under the aegis of the United Nations, of a Conference on the Indian Ocean for the implementation of the Declaration of the Indian Ocean as a Zone of Peace. This is a collective effort on the part of the Indian Ocean countries and others to ensure that the Indian Ocean will, in fact, be a peaceful place. We seek this peace in order to permit the countries in our region to focus their attention, concentrate their energies and employ their resources to build prosperous economies for their citizens. We cannot afford the grotesque distortions that tensions, militarization and arms stockpiling can cause. Implicit in this Declaration are those cardinal tenets of international politics: non-interference in the internal affairs of countries and rejection of the use of force.
21.	Sri Lanka has long been known as a centre of Thera-vada Buddhism. This is a philosophy where among the noble truths nonviolence is of paramount significance. This emphasis on ahimsa, or nonviolence, has made Buddhism a major international force and a means of promoting understanding among nations during its long historical career of over 2,500 years. The best known instance occurred at the very outset, when it inspired the famous dharma vijaya— victory of righteousness—of Emperor Dharma Asoka, in which he attempted to establish a moral basis for relations between States. Emperor Dharma Asoka sent personal emissaries to contemporary rulers in western and southern Asia bearing messages of good will and advocating a code of righteous conduct which to a large extent embodied the tenets of Buddhism.
22.	The Emperor's action is unique in history and represents the only initiative of its kind by a ruler to bring a moral approach to international relations. Perhaps what is lacking in our countries is a moral approach to world problems and international understanding: and this may be the root of our crisis. Over the ages, human society has endeavoured to move from the rule of the jungle to the rule of law. Could we not work for the reconstruction of a world society based on the law of love, nonviolence? Could we, from here, set an example to all to follow this rule at every level of life, in our personal relations as well as in relations between nations? This, in my view, would be the ultimate fulfilment of this unique Organization to which we belong.
23.	Armed conflicts and the threat of such conflicts remain a danger to mankind. The international situation has many flashpoints. To continue to let them exist and to allow new flashpoints to emerge leads to a dangerous mood of cynicism and indifference where the use of force is tolerated and accepted as inevitable.
24.	There is disenchantment, too, among those who follow the rules, those who are law abiding; they feel that the lawless win the day. How often have we seen the righteous suffer while the wrongdoer prospers? It is the same in international relations as it is in normal society. Must one shout to be heard? Must one be feared to be respected? Must one threaten to be assisted? Are democracy and human rights to be taken for granted? Is force, and the threat of force, the only password to success? The world seems to be frighteningly close to such a mood of cynicism.
25.	There is glib talk of a new cold war and plentiful offers of military aid. We must therefore take positive and collective action, not only to create our zone of peace, but to ensure that a hundred zones of peace are created, both in space and in the minds of men.
26.	In this context, the nonaligned movement, with whose origins Sri Lanka is proud to be associated, continues to have a vital role to play. Ninety-four of the 154 nations of this world body subscribe to the principles of non-alignment. Many more, as observers and guests, have broad sympathy with the aims and aspirations of the movement.
27.	There are several areas in our relationship within the United Nations which call for action of a kind which will take the international community forward together. Many of these are in the area of what are termed economic relations. We have for example made several declarations to the effect that developing countries should have a greater share of the industrial output of the world—as much as 25 percent by the year 2000. At the same time, we see the erection of a wall of protectionism in the developed world which constitutes an effective barrier to the development of industries by the denial of markets.
28.	We see this disparity between intent and achievement in other areas as well. In the area of concessionary aid— official development assistance—we solemnly declared at the commencement of the 1970s that official development assistance should be at the level of at least 0.77 percent of the gross national product of developed countries if the developing world economies were to be rehabilitated. At the end of that decade the actual figure was only half of this: 0.35 per cent of the gross national product.
29.	The prospects for the future, in the light of the deepening recession that the developed world faces seem, therefore, even more stark. The difference between the intention and the act which these two examples illustrate is, if I may say so, a result of our inability to see the mutuality of our interests and, consequently, of our attempts to resolve unilaterally the problems we foresee.
30.	The facts are clear in the case of both protectionism and aid. It has been demonstrated that a progressive lowering of trade barriers in the North would not only reduce the number of unemployed in the third world but even result in an increase in jobs in the North as a direct consequence of the increase in North South trade. It has also been shown that protectionism holds a greater threat to jobs in the North, and self-interest would require the abandonment of policies which appear so self-evidently short-sighted.
31.	The idea that there should be a reallocation of industries in the world which would benefit the developing countries is not likely to be easily accepted. But it is a fact that, in terms of the global economy, many industries in the developed world are no longer economically viable.
32.	When developing countries take similar steps and band together to increase export earnings, they are criticized for taking measures contrary to the common good. What then, I ask, is the justice in this situation? Must we confront each other by adversary strategies of this kind?
33.	The case of official development assistance is equally as clear. It is surely in the interests of the developed world to provide the poor countries with the concessionary aid that can help to restructure their economies. For as they grow in strength, their imports will grow with resultant benefits to the developed economies. But the sad fact is that at the present time, when concessionary finance is most needed, there is talk in the developed world of holding back inflation and the need to cut down public expenditure.
34.	I hope that official development assistance will not be an area that has to bear these cuts. If the cut has to fall on public expenditure in the developed world, we make the plea that it may fall gently on overseas aid.
35.	In addition to the moral dimension that should motivate the giver of aid, there is the more emphatic consideration of self-interest. The interdependence of the world economies is such that if the poor falter, they will not be able to buy the goods of the rich. The poverty of the poor— which in many cases they have learned to live with—will inevitably pull down the rich as well.
36.	There is also the continuing anomaly that confronts us of aid flows being reduced while defence expenditures increase. In the light of third world poverty, the difference between annual global military expenditure, now approaching $450 billion, and official development assistance of some $20 billion can only be termed outrageous.
37.	This means not only money but also the diversion of real resources, such as manpower in the form of scientists and engineers, and of the most modern technologies which could otherwise be used in the solution of the problems constraining growth in the less developed world.
38.	We also know, speaking on behalf of a country which spends less than 3 per cent of its national budget on defence, that the disease seems to have spread, that even some of the poorest of our countries deem it necessary to spend heavily on armaments. These modern weapons of war which sometimes come in as aid are possibly the best examples of a misdirected transfer of resources. It is an open question whether money spent on armaments or defence would in the long run contribute more to international security than money spent on aid to the poorer countries.
39.	Why is it that when religions of the world— Christianity, Hinduism, Islam and Buddhism—proclaim the folly of war and greed for power, nations continue to arm themselves? The Dhammapada—the words of the Buddha—touches the crux of this dilemma in the saying:
"From craving springs grief, from craving springs fear,
"For him who is wholly free from craving there is no grief;
"Whence can there be fear?" 
In the search for peace—in our task of waging war against war—perhaps we need to heed the teachings of our great religions and free ourselves from fear.
40.	As bilateral aid flows are likely to be reduced in the face of the impending recession, the need for a multilateral funding agency, such as the proposed world development fund, gains heightened significance. The mechanisms by which the surpluses of the Organization of Petroleum Exporting Countries [OPEC] could be recycled to provide concessionary finance to the developing countries have been clearly described in recent studies. It is our hope that the creation of such a development fund will be speedily effected and will provide yet another source of capital for the restructuring of the economies of the poorer countries.
41.	I should like also to make the plea that the increasingly stringent conditions imposed by the multilateral development agencies be reviewed in the light of the quite different circumstances that now apply in the world, particularly in the developing countries. The rules and regulations framed for a more ordered international economic situation must surely change to suit the more complex realities of today.
42.	We have just concluded the eleventh special session devoted to international economic cooperation and development. We have identified several areas in which considerable work has yet to be done. I am heartened that the process of negotiation on a broad level of participation will engender fruitful results.
43.	I want to emphasize the word "negotiation". We should not be preoccupied with speeches or strategies. It is unfortunate but true that development strategies have not done much to enhance development.
44.	We have succeeded in the last 35 years in safeguarding ourselves from the scourge of global war. We have not, however, saved ourselves from the scourge of poverty, which brings sorrow to mankind and affronts the dignity and worth of the human person.
45.	In global terms the poverty line seems to coincide with the North South divide. One quarter of the world's population living in the North enjoys three quarters of the world's income while three quarters of the world's population living in the South have to share the remaining quarter of the world's income.
46.	The inequality in the use of real resources and the depth of the problem of poverty are tellingly expressed in this equation. The international community has engaged in numerous exercises to reduce this disparity and to remove this scourge.
47.	Most recently we have had the Independent Commission on International Development Issues, popularly referred to as the Brandt Commission. Eleven years before Brandt, we had Pearson. It is chastening to recall some of the words of the Commission on International Development headed by the late Lester Pearson:
"International development is a great challenge of our age. Our response to it will show whether we understand the implications of interdependence or whether we prefer to delude ourselves that the poverty and deprivation of the great majority of mankind can be ignored without tragic consequences for all." 
48.	The Brandt Commission is no less cogent in stressing interdependence; no less concerned with the moral imperative of development; and no less bold and imaginative in the action plan proposed, both for the present and for the future. Sadly, what gives cause for despair is the reaction of the world community to those significant reports. Rather than stimulate negotiation, the Brandt Commission report is in danger of being placed on a shelf, along with similar reports of the past.
49.	Whenever an action plan or a strategy is mooted, countless reasons are put forward to delay its implementation. Either we are told that the time is inopportune or we are asked to scale down the plans. Whatever the reason, the result is the same—inaction.
50.	We in the developing countries are not asking for charity on a global scale. We do not believe that poverty can be alleviated by charity, it must be eliminated by removing exploitation. We cannot make everyone and every country equal; we can give everyone and every country an equal opportunity.
51.	The exploitation which leads to poverty is endemic in the structure of international economic relations today. That is why the structure has to be changed. That is why we talk of a new international economic order. It is an order where human rights are respected, where economic inequalities and poverty are eliminated and where malnutrition and illiteracy are removed.
52.	I am not talking of a new order which must exist among nations and among nations alone. We have to institute that order in our own countries. We cannot have world peace without being at peace ourselves, within our country, within our society, within our family and, if I may say so, within each of us ourselves.
53.	Before we ask for restraint from others we must practise restraint and control ourselves. We cannot have a new international economic order abroad and an old economic order of exploitation at home. We cannot ask for the elimination of exploitation and inequalities among nations and allow economic depression and disparities to flourish within our nations.
54.	The emancipation of mankind from exploitation must take place both nationally and internationally. The structural imbalances and inequalities within nations are linked together. That is as true for the South as it is for the North. These are many glasshouses. Let us change those houses. Let us also not throw stones.
55.	A large part of my life and my own political endeavours have been in the fields of local government and housing. The need, therefore, for involving the people in the decision-making process, both locally and internationally, is clear to me.
56.	I see the provision of adequate housing as a basic aspect of the global assault on poverty. We must eliminate the problems of overcrowding, lack of sanitation and insecurity. Housing is important in creating the environment in which our people have to live. In the rush for development, urbanization has run out of control, spawning ugly slums and ghettos, depopulating rural areas and overcrowding conurbations. Urban poverty, congestion and squalor are problems common to many of our developing countries.
57.	It is said that as much as 20 per cent of our people in the developing countries are seriously undernourished; 50 per cent do not have pure water; 60 per cent do not have proper health care; and 20 per cent of the babies die before they reach the age of five.
58.	There are equally depressing figures for unemployment, education and other basic needs. Each of us in his own way is attempting to tackle these formidable problems. It is my belief that housing provides a key to the elimination of several of these disadvantages. The problem of housing is not confined to Sri Lanka. It is not a problem confined to Asia. It is a global problem.
59.	I therefore call for the declaration of an international year dedicated to homes for the homeless. Perhaps the year could be focused especially on the rehabilitation of the shanty dweller. The replacement of shanties by decent housing is not a peripheral part of development. It is at the very core. It is an investment in mankind.
60.	I have touched, if only briefly, on some of the issues that the world will increasingly have to confront and resolve in the years ahead. Standing as we do on the threshold of the decade of the 1980s, it is our duty to face the problems fully and squarely.
61.	Conflict, as much as cooperation, has been a part of the history of the human race. In past times the cause of conflict between peoples was almost parochial; language, race and religion have divided men and in their name men have fought and died. Sadly, even today, these symbols which man created continue to divide man. We have also had major confrontations on ideology, and we have spoken much of the antagonism between East and West.
62.	The issues which have so clearly emerged today as symptoms of the malaise which afflicts the world—inflation, the imbalance of payments, the monetary system, food, security, the commodity problem, and the like—indicate that future battle lines would be drawn on even a more fundamental basis, perhaps between poor and rich, between South and North.
63.	It is surely to forestall this conflict that the debate between the North and the South must be expanded into a dialogue and then quickened into an agreed agenda of action for today, tomorrow and the day after.
64.	I believe that our collective will and our united action, not only at the national level but in the global context, will enable us to overcome the challenges of the present. We cannot pass the buck. It is our world. We must not only survive in it. We must improve it.
"May the rain fall in time,
"May the harvest be rich,
"May the world be prosperous,
"May the rulers be righteous." 

